United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2904
                        ___________________________

                                Ahmed Abdi Hired

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                           Submitted: October 28, 2019
                             Filed: October 31, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Ahmed Hired, a citizen of Somalia, petitions for review of an order of the
Board of Immigration Appeals (BIA) upholding a decision by an immigration judge
denying Hired, inter alia, deferral of removal under the Convention Against Torture
(CAT).1 Upon careful review, we conclude that substantial evidence supports the
agency’s denial of Hired’s request for deferral of removal under the CAT. See Degbe
v. Sessions, 899 F.3d 651, 655 (8th Cir. 2018) (this court reviews agency
determination that alien is not eligible for relief under CAT using deferential
substantial evidence standard; this court reviews agency’s legal determinations de
novo, according substantial deference to BIA’s interpretation of statutes and
regulations it administers); see also Cherichel v. Holder, 591 F.3d 1002, 1013 (8th
Cir. 2010) (petitioner may not obtain relief under CAT unless he can show that his
prospective torturer has goal or intent of inflicting severe physical or mental pain or
suffering upon him; BIA properly defined specific intent to require that actor must
intend both prohibited act and its prohibited consequences). Accordingly, the petition
for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       The BIA also upheld the immigration judge’s decision denying Hired’s
applications for asylum and withholding of removal. Because Hired has not
challenged those aspects of the decision in his opening brief, any claims as to the
denial of those applications are waived. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004) (claim not meaningfully argued in opening brief is waived).

                                         -2-